Citation Nr: 1020732	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh F. Daly


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service in the National Guard and Army 
Reserves from July 1978 to March 1990 and from January 1998 
to January 2001, with active service from June 22, 1979 to 
June 26, 1979, with additional periods of duty training to 
include inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA) from November 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD and major 
depressive disorder.

2.  The Veteran suffered personal assaults during military 
service.

3.  There is an approximate balance of competent medical 
evidence on the question of whether the Veteran's PTSD is 
associated with the personal assaults she experienced during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.

However, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau 
that an opinion by a medical professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor.  Id.; see Patton v. West, 12 Vet. 
App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 Vet. 
App. at 277; YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (alleging that the Veteran was kicked down a set 
of stairs by his sergeant).

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The United States Court of Appeals for Veterans 
Claims (Court) held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are substantive rules that are the equivalent of VA 
regulations [indeed, this is now codified at 38 C.F.R. 
§ 3.304(f)(3)], and therefore, they bind VA decisions.  YR v. 
West, 11 Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 38 
C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD 
based on a personal assault incurred during active service.  
She contends that she was sexually assaulted by a supervisor 
during basic training, was physically assaulted in a street 
in 1981 causing her to be hospitalized and have surgery on 
her nose, awoke to man in her unit unbuttoning her pants 
during a field exercise, and was generally exposed to 
frequent sexual harassment during her service.  

Service treatment records reveal that the Veteran had surgery 
for a broken nose in May 1983.  There are no records of a 
complaint of any assault or related injury.  The Veteran was 
discharged in 2001 after suffering a minor heart attack.  In 
statements the Veteran indicated she was disappointed about 
being discharged because she wanted to complete 20 years of 
service.

VA treatment records reveal that the Veteran began 
complaining of depression and related symptoms in June 2002.  
The Veteran was first diagnosed with depressive disorder in 
February 2003 after reporting sexual harassment in the 
military.

A May 2007 mental health note reveals a diagnosis of PTSD and 
major depressive disorder.  During the appointment the 
Veteran reported trying to get help for her military sexual 
trauma and described an incident in 1979, though she was 
guarded with the details.  

An October 2008 letter informed VA that the Veteran was under 
the care of the Veterans Affairs North Texas Health Services 
Care System and had been since May 2007.  The letter 
indicated that the Veteran was treated for PTSD, major 
depressive disorder, social phobia, and generalized anxiety 
disorder.  The Veteran attended group psychotherapy.

VA treatment records dated from August 2007 to December 2008 
revealed diagnosis of chronic and severe PTSD, recurrent and 
severe major depressive disorder, generalized anxiety 
disorder, social phobia, and eating disorder.  The Veteran 
reported instances of sexual and personal assault during 
service.

When asked to describe the most traumatizing event, the 
Veteran described an event during basic training.  She was 
called into the drill sergeant's office.  He came out from 
behind his desk and put his arms around her.  At first she 
did not feel threatened.  The drill sergeant then asked her 
to become sexually involved and when the Veteran declined the 
drill sergeant would not let her go and went further and 
became sexual.  After the incident the Veteran indicated that 
the drill sergeant continued to harass her.  The Veteran 
stated that during this incident she was stunned and in 
shock.  She felt horrified and very scared and feared for her 
safety during and after.  She reported that she has had PTSD 
symptoms since the assault.  

The Veteran was afforded a VA examination in November 2009.  
The examiner reviewed the Veteran's claims file.  The Veteran 
reported being close with her family while growing up.  She 
dropped out of high school to get married.  The Veteran 
indicated that prior to joining the military she was almost 
raped on two occasions while working as a peace or police 
officer.  When the examiner asked her if she had any mental 
health issues as a result, the Veteran stated that she was 
"young and resilient."  The Veteran denied any childhood 
abuse.

The Veteran reported joining the Army at age 27.  She reached 
a rank of E5 and denied any decreases in rank or disciplinary 
actions.  She stated she experienced trauma on several 
occasions during her service.  She described an event in 
basic training where a drill sergeant touched and embraced 
her without her permission.  She did not report the incident 
because her company commander was dating a trainee.  On 
another occasion, the Veteran was the only woman on a field 
exercise and was told to sleep in a truck.  She awoke to 
someone unbuttoning her pants and she screamed.  She reported 
that she told the company commander and others.  

The Veteran also stated that she was exposed to ongoing 
sexual harassment in the military.  This ranged from 
"hooting and hollering" to male soldiers approaching the 
Veteran and discussing body parts in detail.  The Veteran 
indicated that these events were very upsetting.  

Finally she reported a physical assault by an active duty 
Coast Guard member.  She stated the attack happened in the 
middle of a street with many witnesses, but no one helped 
her.  She indicated that after the attack she had to have 
surgery to repair her nose.

Since the military the Veteran was denied engaging in any 
physical fights.  She was arrested for carrying a gun without 
a permit.  She did not report any assaults.  

Upon examination the Veteran appropriately dressed, alert, 
and oriented.  Her behavior was within normal limits.  Her 
thought process was tangential and notable for mild paranoia 
but no delusional content.  The Veteran was a fair historian 
but was very vague in describing her traumas.  The Veteran 
was homeless and indicated that she never knew what the other 
women in the shelter would do to her while she was sleeping.  
She also indicated that at times she will act or feel as if 
her trauma were recurring.  She also indicated that she 
avoids groups of men.

The examiner asked the Veteran when her mental health 
problems began and she stated that they probably began before 
the military but she was "young and resilient" and did not 
notice them until after the attack by the Coast Guard member.  
The Veteran reported she told one mental health professional 
about her problems in the 1980s but was told to "get over 
it."

The examiner stated that the Veteran's description of her 
traumas was vague.  The examiner diagnosed the Veteran with 
PTSD and major depressive disorder.  The claims file 
contained numerous references to sexual harassment and 
military sexual trauma, but the examiner stated there were no 
clear or detailed descriptions of a sexual trauma.  The 
examination did not add much clarity to what was in the 
claims file.  The examiner was not able to separate the 
Veteran's traumas or even narrow down to a single period, 
what most affected the Veteran.  The Veteran has PTSD but the 
examiner stated it was not possible to say without resorting 
to speculation which trauma or traumas were the cause of the 
disorder.  The Veteran's major depressive disorder is related 
to the Veteran's PTSD.  

A letter dated in April 2010 from a private psychiatrist 
stated that the Veteran was under the doctor's care at 
Greater Cincinnati Behavioral Health Service where the doctor 
is the medical director and psychiatrist for the homeless 
team.  She described the Veteran as a lonely woman who 
clearly suffered from major depression and PTSD.  The Veteran 
reported flashbacks, nightmares, hypervigilance, 
sleeplessness, and poor concentration secondary to sexual 
assault during military service.  The doctor stated that the 
Veteran is disabled secondary to her traumatic experiences.  
The doctor included VA treatment records in her transmission 
of the letter to the Homeless Veterans Coordinator at the 
Cleveland Regional Office.  

In light of the evidence the Veteran is entitled to service 
connection for PTSD based on a personal assault.  The Veteran 
has described a number of personal assaults and traumatizing 
events while in the service.  The most relevant stressors 
include a sexual assault which occurred during basic 
training, an attempted rape during a field exercise, and a 
physical assault by a member of the Coast Guard.  These 
events are sufficient to meet the broad criteria of a 
personal assault.

The Veteran first noted depression symptoms in 2002 and was 
diagnosed with depressive disorder in February 2003.  In May 
2007 the Veteran was diagnosed with PTSD.  These diagnosis 
have been frequently repeated during the Veteran's treatment 
history.  The Veteran was diagnosed with PTSD by a VA 
hospital based on her account of a sexual assault during 
basic training.  A VA examiner in November 2009 found the 
Veteran's description of the events to be vague and was 
unable to resolve the etiology of the Veteran's PTSD after 
the examination.  A private psychiatrist stated that the 
Veteran was disabled due to the traumatic experiences she had 
in the military.  While there are differing opinions about 
the etiology of the Veteran's PTSD, or whether an etiology 
can be established based on the Veteran's accounts, there is 
no disagreement as to the Veteran's diagnosis of PTSD.  
Additionally, because some treating physicians were able to 
associate the Veteran's PTSD with her traumatic experiences, 
though others were not, the Board finds that any doubt on 
this issue should be resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  As such, the 
Board accepts the opinion that the Veteran's PTSD was caused 
by her traumatic experiences in the military.

In addition to finding that the Veteran's PTSD is associated 
with her active service, there must also be some 
corroboration of the Veteran's stressors, though the standard 
is relaxed when discussing personal assaults.  38 C.F.R. 
§ 3.304(f)(3).  

The Veteran has offered a consistent account of the events 
which caused her PTSD.  The Board finds that the Veteran is 
competent to relay these events and finds that the Veteran's 
report is credible due to her consistency.  Further, while 
there is no presumption of service connection for PTSD, 
depression, or related conditions that manifest within a year 
of service, the Veteran was first diagnosed with depressive 
disorder in February 2003, very close to her separation of 
service.  This also helps to corroborate the Veteran's 
account because it shows that soon after service she sought 
treatment and relayed her symptoms.  While not conclusive, 
this adds to the Veteran's credibility.  Further, the 
difficulties the Veteran has experienced since active 
service, including an arrest, avoidance of groups of men, and 
homelessness, is consistent with the behavior of person who 
has experienced a traumatic event.  The Veteran's consistent 
account of the traumatic events, the numerous diagnosis of 
mental health problems that date back close to the Veteran's 
period of service, and her circumstances post-service, are 
sufficient to meet the burden of 38 C.F.R. § 3.304(f)(3) for 
personal assaults.  

Finally, it must also be demonstrated that these assaults 
occurred during a period of active duty or ACDUTRA.  The 
Veteran was a member of Army Reserves and Army National 
Guard.  Service connection may be granted to members of the 
Army Reserves or National Guard for disabilities resulting 
from disease or injury incurred in, or aggravated while 
performing, active duty or ACDUTRA.  With respect to time 
periods of INACDUTRA, service connection may only be granted 
for injury (and not disease) so incurred or aggravated.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  As the Veteran seeks 
entitlement to service connection for an acquired psychiatric 
disorder, which is considered a disease, service connection 
can only be granted if the disease was caused during a period 
of active duty or ACDUTRA.  

The Veteran did not give a date for the attempted rape during 
the field exercise.  Without a date, or an approximation, it 
is impossible to establish when this event occurred and 
whether it occurred during a period of ACDUTRA.  The Veteran 
indicated that the physical assault occurred in 1981.  
Service treatment records reveal that the Veteran had surgery 
on her nose in May 1983.  In 1983 the Veteran participated in 
ACDUTRA from July 3, 1983 to July 15, 1983.  Thus, this 
incident did not occur during a period of ACDUTRA and service 
connection is not available based on this incident.  The 
Veteran participated in ACDUTRA from November 1978 to May 
1979.  During this period she attended basic training.  As 
the first incident is alleged during basic training, it falls 
within an ACDUTRA period and any injuries or diseases 
incurred during this period could be considered for service 
connection.  

The Veteran has been diagnosed with PTSD.  The facts are in 
equipoise as to whether the Veteran's diagnosis is associated 
with a personal assault, and thus the issue is resolved in 
the Veteran's favor.  The stressors have met the relaxed 
verification burden required for personal assault.  Finally, 
the event during basic training occurred during a period of 
ACDUTRA.  Thus the Veteran is entitled to service connection 
for PTSD based on a personal assault.


ORDER

Entitlement to an acquired psychiatric disorder, to include 
PTSD, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


